Citation Nr: 0412310	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  94-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for thyroid disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 Hearing Officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied entitlement to 
service connection for a nervous condition on a direct basis 
and as a symptom of a thyroid abnormality.  Subsequently, the 
RO granted entitlement to service connection for a bipolar 
disorder but separately denied entitlement to service 
connection for a thyroid disorder.  The claim for a thyroid 
disorder is now on appeal to the Board.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2003.  A transcript of the hearing is of 
record.

A review of the entire claims folder reveals that the claim 
on appeal must be remanded for compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) and performance of 
additional development as discussed below.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part. 


REMAND

The record shows that the veteran submitted a claim of 
entitlement to VA compensation benefits for thyroid disease 
in January 1996.  She was notified by the RO in January 1997 
that entitlement to service connection was denied for a 
nervous condition as either a direct entity or as a symptom 
of a thyroid abnormality.  She appealed that decision and, in 
a September 1998 rating decision, the RO specifically denied 
entitlement to service connection for a thyroid disorder.  
She again expressed her disagreement and her appeal 
continued.

In November 2000, during the pendency of the veteran's 
appeal, the VCAA was signed into legislation.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA redefined the obligations of VA with respect 
to its duty to notify a claimant of her rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of her own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

A review of the record shows that the veteran was at no time 
advised of the change in the law or of her rights and 
responsibilities under the VCAA.  As such, the Board finds 
that the veteran has not been provided sufficient notice of 
her rights and responsibilities under the VCAA.  
Unfortunately, the Board does not have the authority to cure 
the procedural defect presented in this case.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this matter must be 
remanded to the RO so that proper notice may be given to the 
veteran and any additional development deemed necessary to 
assist the veteran in substantiating her claim may be 
performed.

Additionally, further medical development is needed.  
Specifically, the Board finds that the medical opinion 
submitted by the veteran from her treating endocrinologist 
with respect to the possibility that symptoms of her thyroid 
disease were aggravated by her being taken off of previously 
prescribed medication during service simply raises that 
scenario as a possibility and does not address the 
probability of the suggestion.  In other words, saying that, 
"it is conceivable" that discontinuing her medication 
during service aggravated a pre-existing thyroid disease 
beyond that expected by the natural progression of the 
disease does not reach the level of certainty required for VA 
benefits to be granted, i.e., whether it is at least as 
likely as not that a pre-existing condition increased in 
severity during service beyond the natural progression of the 
disease.  Accordingly, the Board finds that this appeal must 
be remanded so that a VA examination may be performed and a 
well-reasoned opinion may be rendered with respect to 
possible aggravation of the pre-existing thyroid disease 
during service.

Therefore, this matter is remanded for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  All new evidence 
and/or arguments must be associated 
with the veteran's claims folder.  

2.	Obtain outpatient treatment records 
related to the claim on appeal from 
the VA Medical Center (VAMC) in 
Decatur, Georgia, for the period from 
May 2002 to the present.

3.	After obtaining any additional 
relevant records identified by the 
veteran, the RO should schedule her 
for a VA examination to determine 
whether the currently-diagnosed 
thyroid disorder was aggravated during 
her period of active service.  The 
examiner is asked to review the claims 
folder and specifically comment upon 
the treating endocrinologist's opinion 
that it is conceivable that symptoms 
of the thyroid disorder that existed 
prior to service were aggravated by 
the omission or absence of medication 
during service.  The examiner should 
state whether it is at least as likely 
as not that any currently-diagnosed 
thyroid disorder increased in severity 
during service beyond that expected by 
the natural progression of the 
disorder that was diagnosed and 
treated with mediation prior to 
service.  If it cannot be determined 
whether the veteran's thyroid disorder 
increased in severity during service 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should 
clearly and specifically so state in 
the examination report.

4.	The veteran is hereby notified that it 
is her responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2003).   

5.	When the development requested has 
been completed, the appeal should 
again be reviewed by the RO.  If the 
benefits sought are not granted, the 
veteran and her representative should 
be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until she is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

